 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11   HESHAM ZEITOUN,                        Case No. 2:19-cv-01286-WBS-AC
12                    Plaintiff,
                                            ORDER GRANTING JOINT
13        v.                                STIPULATION TO AMEND
                                            SCHEDULING ORDER
14   CWK TECHNOLOGY, INC.;
     AMAZON.COM SERVICES,
15   INC.; and DOES 1 through 100,
     inclusive,
16
                      Defendants.
17

18

19

20
21

22

23

24

25

26
27

28

                         ORDER GRANTING JOINT STIPULATION TO AMEND SCHEDULING ORDER
                                                           CASE NO. 2:19-cv-01286-WBS-AC
 1         Having considered the parties’ joint stipulation to amend the November 5,
 2   2019 Scheduling Order, and good cause appearing therefore,
 3         IT IS HEREBY ORDERED that an amended scheduling order shall be
 4   entered with the following deadlines:
 5

 6   Rule 26(a)(2) expert witness reports due on           August 3, 2020
     issues which parties have burden of proof
 7
     Rule 26(a)(2) expert witness reports for rebuttal     October 1, 2020
 8   experts due
 9   Last day for Plaintiff to file amended complaint      October 30, 2020
10   Fact Discovery Cutoff                                 November 5, 2020
11   Expert Discovery Cutoff                               November 5, 2020
12   Last day for all motions to compel discovery to       November 5, 2020
     be heard
13
     Deadline for filing all motions, except motions       December 2, 2020
14   for continuances, temporary restraining orders,
     or other emergency applications
15
     Final Pretrial Conference                             February 1, 2021
16
                                                           at 1:30 p.m.
17   Jury Trial Begins                                     March 30, 2021 at 9:00 a.m.
18

19

20   Dated: March 19, 2020

21

22

23

24

25

26
27

28

                             ORDER GRANTING JOINT STIPULATION TO AMEND SCHEDULING ORDER
                                                               CASE NO. 2:19-cv-01286-WBS-AC
